Order filed April 21, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00241-CV
                                  __________

     PIONEER NATURAL RESOURCES USA, INC., Appellant
                                         V.
                  CENTRALIA PERMIAN, LLC, Appellee


                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CV55324


                                    ORDER
       The parties to this appeal have filed a joint motion to temporarily abate this
appeal to allow the parties time to prepare and execute formal settlement documents.
The parties request a ninety-day abatement to complete the settlement process and
fulfill any settlement obligations. We grant that request.
       Accordingly, we grant the parties’ joint motion and abate this appeal for
ninety days from the date of this order—unless the parties notify this court sooner
that they have finalized the settlement. The parties are instructed to (1) notify this
court immediately upon the finalization of their settlement agreement and (2) file an
appropriate motion in this court based upon any such agreement. If the parties have
not notified this court on or before July 20, 2022, that a final settlement agreement
has been reached, this proceeding will be reinstated and Appellant’s brief will be
due thirty days after reinstatement.
      It is so ordered.


                                              PER CURIAM


April 21, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2